 

Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-CR-60083-MARTINEZ(s)
21 U.S.C. § $41(a)(1)

UNITED STATES OF AMERICA

 

 

 

 

 

 

vs. .
FILED BY____.D.C.
JAMESON JEAN,
JUL 17 2019
Defendant AOE E SNE,
/ S. D. OF FLA. - FT. LAUD,
SUPERSEDING INFORMATION
The United States Attorney charges that:
COUNT 1
Distribution of a Controlled Substance
(21 U.S.C. § 841(a)(1))
On or about September 25, 2018, in Broward County, in the Southern District of Florida,
the defendant,

JAMESON JEAN,
did knowingly and intentionally distribute a controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1).
Pursuant to Title 21, United States Code, Section 841(b)(1)(C), it is further alleged that this
violation involved a mixture and substance containing a detectable amount of fentanyl, a Schedule

II controlled substance, and that the use of such substance resulted in the death of A.M.
 

 

Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 2 of 6

COUNT 2
Distribution of a Controlled Substance
(21 U.S.C. § 841(a)(1))

On or about October 10, 2018, in Broward County, in the Southern District of Florida, the

defendant,
JAMESON JEAN,

did knowingly and intentionally distribute a controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1).

Pursuant to Title 21, United States Code, Section 841(b)(1)(C), it is further alleged that this
violation involved a mixture and substance containing a detectable amount of fentanyl, a Schedule
Il controlled substance.

COUNT 3
Distribution of a Controlled Substance
(21 U.S.C. § 841(a)(1))

On or about October 18, 2018, in Broward County, in the Southern District of Florida, the
defendant,
JAMESON JEAN,
did knowingly and intentionally distribute a controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1).
Pursuant to Title 21, United States Code, Section 841(b)(1)(C), it is further alleged that this
violation involved a mixture and substance containing a detectable amount of fentanyl], a Schedule

II controlled substance.
 

Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 3 of 6

FORFEITURE ALLEGATIONS

1, The allegations of this Superseding Information are re-alleged and by this reference
fully incorporated herein for the purpose of alleging forfeiture to the United States of America of
certain property in which the defendant, JAMESON JEAN, has an interest.

2. Upon conviction of a violation of Title 21, United States Code, Section 841(a)(1),
as alleged in this Superseding Information, the defendant shall forfeit to the United States any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of
such violation, and any property that was used or intended to be used, in any manner or part, to
commit or to facilitate the commission of such violation.

All pursuant to Title 21, United States Code, Section 853.

Tfrewes fp hi hk, TA

ARIANA = fF ORSHAN
UNITED STATES AT EY

RO
ed STATES ATTORNEY

 

 
 

Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 4 of 6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

UNITED STATES OF AMERICA CASE NO. 19-CR-60083-JEM(s)
vs.
CERTIFICATE OF TRIAL ATTORNEY*
JAMESON JEAN,
Defendant.
/ Superseding Case Information:
Court Division: (Select One) New Defendant(s) Yes X No
Number of New Defendants
Miami Key West —— Total number of counts 3
FTL _X WPB FTP -

I do hereby certify that:
1, [have carefully considered the allegations of the indictment, the number of defendants, the number of probable
witnesses and the legal complexities of the Indictment/Information attached hereto.

 

 

 

2. I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act, Title 28 U.S.C.
Section 3161.
3. Interpreter: (Yes or No) No
List language and/or dialect
4. This case will take 5 days for the parties to try.
5. Please check appropriate category and type of offense listed below:
(Check only one) (Check only one)
I 0 to 5 days __ x Petty
U 6 to 10 days —_— Minor
lil 11 to 20 days —— Misdem. —_—
IV 21 to 60 days ——_—— Felony —_x—.
Vv 61 days and over
6. Has this case been previously filed in this District Court? YES (Yes or No)
If yes:
Judge: _ MARTINEZ Case No. 19-CR-60083-JEM
(Attach copy of dispositive order)
Has a complaint been filed in this matter? No
If yes:

Magistrate Case No.

Related Miscellaneous numbers:
Defendant(s) in federal custody as of
Defendant(s) in state custody as of 0473/2019
Rule 20 from the District of

 

 

 

 

 

    

Is this a potential death penalty case? No (Yes or No)

7. Does this case originate from a matter pending in the Northern Region of the U.S. Attorney’s Office prior to
October 14, 2003? Yes __X_ No

8. Does this case originate from a matter pending in the Central Region of fe U.S. Attorney's Office prior to
September 1, 2007? Yes X__ No 4 Ji

ROBERTJUMAN / /

ASSISTANT UNI DSTATES ATTORNEY
Florida Bar No./Céurt A5502228

Penalty Sheet(s) attached REV 4/8/08

 
Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 5 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: JAMESON JEAN Case No: _19-CR-60083-JEM(s)
Count: 1

Distribution of Fentanyl, resulting in the death of A.M.

21 U.S.C. §§ 841(a)(1) and 841(b)1)(C)

* Max. Penalty: Life (mandatory minimum 20 years) imprisonment; supervised release of at least 3 years
and up to life; $1,000,000 fine

 

Counts: 2-3
Distribution of Fentanyl
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

*Max. Penalty: 20 years’ imprisonment; 3 years’ su ervised release; $1.000,000 fine

   

*Refers only to possible term of incarceration, does not include possible fines, restitution, special
assessments, parole terms or forfeitures that may be applicable.
 

Case 0:19-cr-60083-JEM Document 24 Entered on FLSD Docket 07/17/2019 Page 6 of 6

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

United States of America
Vv.

JAMESON JEAN,

Case No. 19-CR-60083-JEM(s)

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

 

Defendant's signature

Signature of defendant's attorney

James Lewis.
Printed name of defendant's attorney

Judge's signature

Judge ’s printed name and title
